HUSPENI, Judge
(concurring specially).
I agree with the majority that R.S. has standing to invoke the court’s jurisdiction to address the issues he raises. I also join, albeit hesitatingly, in the majority’s determination that R.S. has presented a justicia-ble controversy to the court.1 Further, I concur in the majority’s grant of R.S.’s request that Hennepin County be required to follow the mandates of Minn.Stat. § 626.556 (Supp.1987).
I respectfully disagree, however, with the majority’s determination that subd. 10(c) of Minn.Stat. § 626.556 (Supp.1987) prohibits interviewing a child without parental consent except when the child currently resides with or has resided with the alleged perpetrator. I cannot read' section 10(c) so narrowly.
Reports of possible abuse may be made either by those who are mandated to do so under the statute or by those who voluntarily do so.2 While mandatory reporters are required, and voluntary reporters may be willing, to report instances of suspected child abuse based on the reporters’ observations, those observations may furnish no information enabling reporters to identify, or even to speculate on the identity of, perpetrators. Reporters often see a child outside the home; although they are well qualified to perceive that abuse has occurred, they may be completely unqualified to name or to allege its perpetrator. However, abuse is no less real merely because its perpetrator cannot be identified.
Under the majority holding, both mandated and voluntary reporters will be put on notice that they must choose either to allege that a household member is the abuser or to have the parent notified before any professional contact with the child may occur. These two choices do not result from the best reading of the statute. Subdivision 10 of section 626.556 is entitled “Duties of local welfare agency and local law enforcement agency upon receipt of a report.” Paragraph (c) in part reads:
Authority of the local welfare agency responsible for assessing the child abuse report and of the local law enforcement agency for investigating the alleged abuse includes, but is not limited to, authority to interview, without parental consent, the alleged victim and any other minors who currently reside with or who have resided with the alleged perpetrator.
(Emphasis added.) The majority’s interpretation of this section requires that the underlined portion apply to the alleged victim as well as to “any other minors.” However, it is unlikely that the legislature would have dictated the same procedure for alleged victims of child abuse and for children not alleged to be victims. The “who currently reside with” clause most *214reasonably applies only to “any other minors,” not to “the alleged victim.”
Other portions of paragraph (c) support this reading:
The interview may take place at school * * * and may take place outside the presence of the perpetrator or parent, legal custodian, guardian, or school official * * *. [T]he parent, legal custodian, or guardian shall be notified by the responsible local welfare or law enforcement agency no later than the conclusion of the investigation or assessment that this interview has occurred.
Five categories of individuals are identified in 10(c): perpetrators, parents, legal custodians, guardians and school officials. The notification provision of 10(c) is not limited to parents, legal custodians or guardians who are alleged perpetrators.
The public policy purpose of section 626.-556 is
to protect children * * * to strengthen the family and make the home, school and community safe for children * * * to require the reporting of neglect, physical or sexual abuse of children * * * to provide for the voluntary reporting of abuse or neglect of children; to require the assessment and investigation of the reports; and to provide protective and counseling services in appropriate cases.
Minn.Stat. § 626.556, subd. 1 (1986).
Inherent in such a multi-purpose public policy is the necessity for balancing two very important rights: the right of a child to be free from abuse and the right of a parent to liberty and privacy in the conduct of family affairs and responsibilities. In balancing these rights it is imperative that we consider what the child and what the parent have at stake. The potential for present and future harm to the victim of child abuse is literally incalculable; the harm accruing to the liberty and privacy of a parent from one professional and benevolent interview of that child is minimal in comparison. The interview is not intended as a vehicle to encourage a child to inform on his or her parent. The child certainly is not told that the interview must be kept secret from the parent. Nor can I agree with the majority’s implication that such an interview will “smear or tarnish” the parents, or that “innocent” parents are punished by having their children interviewed.3
Ultimately, the balancing of the two abstract concepts of freedom from abuse and family privacy cannot be performed in the vacuum that results from ignoring statistical evidence. The pool of adults with the opportunity to abuse a child is usually a rather small one. Tragically, parents are more likely than any other group to be the abusers of their children. Parents are not merely “members of a statistical pool.”
The majority concluded its balancing analysis by finding within the language of section 626.556 itself a resolution in favor of the family’s right to privacy. I find in the statutory language a mandate to certain professionals to report, a responsibility of professionals to assess and investigate, and the discretion of professionals to conduct interviews under appropriate conditions without parental notification. Certainly this discretion must be exercised sensitively and always with an awareness of the potentially conflicting interests involved. However, I must conclude that the safety of a child, the strength of a home, and the interest of a family to live in privacy will all ultimately be more fully advanced by an interpretation of this statute which permits recognition of the unique*215ness of individual children, individual parents and individual cases.

. It appears, however, that a more appropriate action would be available to R.S. pursuant to 42 U.S.C. § 1983 (1986). His argument that the Eighth Circuit holdings in Doe v. Hennepin County, 858 F.2d 1325 (8th Cir.1988); and Myers v. Morris, 810 F.2d 1437 (8th Cir.1987), cert. denied 484 U.S. 828, 108 S.Ct. 97, 98 L.Ed.2d 58 (1987) preclude a section 1983 action by him is, I believe, misplaced. In both Doe and Myers the facts of those cases prevented recovery. The availability of a 1983 action was not attacked.


. I agree with the majority’s refusal to consider a voluntary report as categorically inferior to a mandated one.


. My interpretation of section 10(c) which would permit interviewing a child without parental notification even where a household member is not the alleged perpetrator of abuse should not be taken as an unqualified endorsement of the countys practices under the facts of this case, however. Although the county’s noncompliance with the requirements of section (d) for notification of school officials may be termed "technical," (there is no indication in the statute of any discretion of school authorities to refuse) it was noncompliance nonetheless. The county concedes that it did not notify the appropriate police authorities within 24 hours as required by section 3(b). Although no statutory provision specifically requires prompt investigation, I am concerned that 20 days elapsed between the report here and the interview at school. Certainly, if abuse was occurring, no matter who the perpetrator, that abuse could have continued unchecked during the delay.